DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.
 
Allowable Subject Matter
Claims 1-3, 5-12, 21, 22 and 24-28 allowed.

The following is an examiner’s statement of reasons for allowance: Per the applicants extensive amendments and persuasive arguments filled on 3/10/2021 (see Remarks pages 11-12) all the rejections to the claims are withdrawn and the claims are allowed.  Furthermore, claims are allowed because prior art taken alone or in combination with fails to disclose or teach receiving image data from a user device; utilizing a trained neural network system to determine a directional assistance category based on a frame within the image data, the directional assistance category indicating a position of a person’s face relative to a field of view of the frame, wherein the directional assistance category for the frame is determined based on at least one non-facial feature of the person depicted in the frame, the non-facial feature comprising at least one of hair, an ear, a shoulder, and a neck; and automatically initiating a non-visual output corresponding to the position of the person’s face relative to within the field of view, as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415.  The examiner can normally be reached on Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKKRAM BALI/Primary Examiner, Art Unit 2663